Judgment, Supreme Court, Bronx County (William Mogulescu, J.), rendered July 10, 2002, convicting defendant, upon his plea of guilty, of two counts of murder in the second degree, and sentencing him to consecutive terms of 15 years to life, unanimously affirmed.
After a thorough hearing, the court properly denied defendant’s motion to withdraw his guilty plea, made on the ground of ineffective assistance of counsel. The record establishes that counsel provided effective assistance in connection with the plea (see People v Ford, 86 NY2d 397, 404 [1995]; see also People v Benevento, 91 NY2d 708, 713-714 [1998]; Strickland v Washington, 466 US 668 [1984]). Counsel reasonably concluded that no psychiatric defense would have any hope of success, and instead made effective use of defendant’s mental health background as a means of obtaining a plea offer that was as lenient as possible, given the heinous circumstances of this double murder.
We perceive no basis for reducing the sentence. Concur—Nardelli, J.P., Mazzarelli, Saxe and Friedman, JJ.